DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
2. 	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 5-9-22 after the final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 5-9-22 has been entered. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 6, 8-10, 12, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al., (US Pat. Appln. Pub 2017/0188458, hereinafter Hsieh) in view of Costa et al., (US Pat. Appln. Pub. 2016/0100489, hereinafter Costa) and Prabhu et al., (US Pat. Appln. Pub. 2017/0117260, hereinafter Prabhu).

Regarding claims 1 and 3, Hsieh discloses a semiconductor device (SD), comprising:
a substrate (see dielectric layer 114 in Fig. 1; para 0013) that has a first/top surface and a second surface that is located opposite the first surface; 
a first element (see semiconductor 108 including a device 104 and pillar electrodes 106 in Fig. 1; para 0011) that is disposed on the first surface; and 
a composite insulating resin layer including a first molding material/resin layer and a dielectric resin layer (see encapsulating/molding-underfill polymer resin 120 and 107 respectively in Fig. 1; para 0012-0013) that is disposed on the first surface and the first resin layer being disposed around the first element (plan view not shown, see cross-sectional view in Fig. 1), portions of the semiconductor layer are in contact with the first resin layer (see 108 and 120 respectively in Fig. 1);
wherein the substrate includes a wiring layer (see redistribution layers 112 in Fig. 1; para 0013), 
the first element includes a semiconductor layer, an electrode portion (see 108 and electrode pillars 106 respectively in Fig. 1; para 0011-0012), that is located on a surface of the semiconductor layer facing the substrate, and, the electrode portion is connected to the wiring layer, and
a height of the first resin layer from the first surface is more than a height of the first element from the first surface (see 120 v/s 102 in Fig. 1)   
(Fig. 1).
Hsieh fails to teach: a) an insulating layer (IL) that is located opposite the electrode portion with the semiconductor layer interposed there between, and b) the semiconductor layer being on the first resin layer, and the first resin layer is between the semiconductor layer and the substrate.
a)	Costa teaches a SD wherein a conventional IL/buried silicon oxide layer opposite an electrode portion with a semiconductor layer interposed there between (see 22, bumps and 16 respectively in Fig. 1; para 0025-0027).    
b) 	Prabhu teaches a SD wherein an insulating resin comprises a conventional molding material/first resin disposed around and beneath a semiconductor element /silicon die/first element (for example, see 120 and 115 respectively in Fig. 1-8, 4; para 0036-0039) such that the semiconductor layer/die layer is on the first resin layer, and the first resin layer is filled between the semiconductor element and the substrate (see 120, 115 and 103 respectively in Fig. 1-8, 4; para 0030, 0036-0039) providing enhanced die-substrate bonding and improved reliability.
	Hsieh, Costa and Prabhu are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsieh, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Costa and Prabhu, so that the resin bonding and reliability can be improved and the resin processing can be simplified in Hsieh’s SD.

Regarding claims 2, 6 and 8 respectively, Hsieh, Costa and Prabhu teach substantially the entire claimed structure as applied to claim 1 above, wherein Hsieh teaches:
the first resin layer being in close contact with a side surface of the first element (see 120, 107 and 108, 106 respectively in Fig. 1); 
an external connection terminal (see through-via contact 122 in Fig, 1; para 0014)  that is disposed on the first surface, wherein a height of the external connection terminal from the first surface is equal to a height of the first resin layer from the first surface (see 122 v/s 120 in Fig. 1); and  
a third element (see para 0011, additional dies not shown in Fig. 1) that is disposed on the first surface, wherein the third element is covered by the first resin layer.

Regarding claims 9-10 respectively, Hsieh, Costa and Prabhu teach substantially the entire claimed structure as applied to claim 1 above, wherein Hsieh teaches a die-attach adhesive film (DAF) disposed on the first element, wherein the first resin layer surrounds the DAF (see 120 and 110 respectively in Fig. 1; para 0012), the first resin layer and the DAF being flush with each other.
	 Costa further teaches a conventional polymer/third resin disposed on an element   (see 24 on 16, 22 in Fig. 1; para 0031, 0035) to provide improved thermal conduction.  
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a third resin layer on the first element, the first resin layer surrounding third resin layer, so that the surface protection for the device die/element and the thermal performance and reliability can be improved in Prabhu, Costa and -Hsieh’s SD.

Regarding claim 12, Hsieh, Costa and Prabhu teach substantially the entire claimed structure as applied to claims 1 and 9 above, wherein Costa teaches a SD wherein a molding polymer/resin has a resistivity of about 1.6E14 ohm-cm and conventional Si having that of about 1000-3000 ohm-cm (see Fig. 1A; pp 0024) providing the desired insulating characteristics and electrical performance in given applications.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select resistivity of the third resin layer being higher than that of Si, so that the electrical performance and the reliability can be improved in Costa, Prabhu and Hsieh’s SD.

Regarding claim 14, Hsieh, Costa and Prabhu teach substantially the entire claimed structure as applied to claims 1-2 above.	
Regarding claim 17, Hsieh, Costa and Prabhu teach substantially the entire claimed structure as applied to claims 1, 2 and 6 above.	

Regarding claim 19, Hsieh, Costa and Prabhu teach substantially the entire claimed structure as applied to claims 1, 2 and 8 above.	

5.	Claims 4-5, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al., (US Pat. Appln. Pub 2017/0188458, hereinafter Hsieh), Costa et al., (US Pat. Appln. Pub. 2016/0100489, hereinafter Costa), Prabhu et al., (US Pat. Appln. Pub. 2017/0117260, hereinafter Prabhu) and further in view of Suzuki et al., (US Pat. 8288865, hereinafter Suzuki).

Regarding claims 4-5 respectively, Hsieh, Costa and Prabhu teach substantially the entire claimed structure as applied to claim 1 above, wherein Hsieh teaches the first resin comprising conventional epoxy/polyimide encapsulating polymeric materials (see para 0012), but do not explicitly teach: a) a relative dielectric constant of the first resin layer being 4 or less; or b) the first resin layer being composed of a thermosetting resin.
Suzuki teaches a SD wherein an insulating resin comprises conventional thermosetting resin having a dielectric constant being 4 or less (see col. 5, lines 15-33) to provide the desired physical properties and to improve the electrical and thermal performance.
Hsieh, Costa, Prabhu and Suzuki are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Costa and Prabhu, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Suzuki, so that the electrical/thermal performance and the reliability can be improved in Costa, Prabhu and Hsieh’s SD.

Regarding claim 11, Hsieh, Costa and Prabhu teach substantially the entire claimed structure as applied to claims 1 and 9 above, except a relative dielectric constant of the third resin layer being lower than that of Si.
	Suzuki teaches a SD including an insulating resin comprising conventional polymer/resin having a dielectric constant being 4 or less (see col. 5, lines 15-33), being lower than that of SI (inherent property of Si: dielectric constant of about 12).
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a relative dielectric constant of the third resin layer being lower than that of Si, as taught by Suzuki, so that the electrical/thermal performance and the reliability can be improved in Costa, Prabhu and Hsieh’s SD.

Regarding claim 15, Hsieh, Costa, Prabhu and Suzuki teach substantially the entire claimed structure as applied to claims 1, 2 and 4 above.

Regarding claim 16, Hsieh, Costa, Prabhu and Suzuki teach substantially the entire claimed structure as applied to claims 1, 2 and 5 above.

6.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al., (US Pat. Appln. Pub 2017/0188458, hereinafter Hsieh), Costa et al., (US Pat. Appln. Pub. 2016/0100489, hereinafter Costa), Prabhu et al., (US Pat. Appln. Pub. 2017/0117260, hereinafter Prabhu) and further in view of Usami et al., (IDS: US Pat. Appln. Pub. 2015/0279820, hereinafter Usami). 

Regarding claim 7, Hsieh, Costa and Prabhu teach substantially the entire claimed structure as applied to claim 1 above, except : a) a second element disposed on the second surface; and a second resin layer that is disposed on the second surface and that covers the second element.
	Usami teaches a SD having a plurality of semiconductor chips (elements) wherein a second element disposed on a second/bottom surface of a substrate; and a second resin layer that is disposed on the second surface and that covers the second element (see 72 and 20 on 30 respectively in Fig. 1; para 0037, 0049).
	Hsieh, Costa, Prabhu and Usami are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Costa, Prabhu and Hsieh, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Usami, so that the semiconductor chip element density can be increased in Costa, Prabhu and Hsieh’s SD.

Regarding claim 18, Hsieh, Costa and Prabhu and Usami teach substantially the entire claimed structure as applied to claims 1, 2 and 7 above

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al., (US Pat. Appln. Pub 2017/0188458, hereinafter Hsieh), Costa et al., (US Pat. Appln. Pub. 2016/0100489, hereinafter Costa), Prabhu et al., (US Pat. Appln. Pub. 2017/0117260, hereinafter Prabhu) and further in view of Okamoto (US Pat.7256431).

Regarding claim 13, Hsieh, Costa and Prabhu teach substantially the entire claimed structure as applied to claims 1 and 9 above, except thermal conductivity (TC) of the third resin layer being higher than that of SiO2.
	Okamoto teaches a SD wherein a conventional insulating resin/epoxy has TC higher than that of SiO2 (see col. 1, lines 28-33, col. 5, lines 14-15) providing the desired thermal performance. 
 Hsieh, Costa, Prabhu and Okamoto are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Costa and Yu, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the TC   of the third resin layer being higher than that of SiO2, as taught by Okamoto, so that the thermal performance and the reliability can be improved in Costa, Prabhu and Hsieh’s SD.
Response to Arguments
8.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-
1663. The examiner can normally be reached on 10:30AM-8:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811